In the

     United States Court of Appeals
                  For the Seventh Circuit
                ____________________ 
No. 15‐1330 
 
THOMAS M. JANUSZ, JR., 
                                                   Plaintiff‐Appellant, 

                                   v. 
 
CITY OF CHICAGO, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 
                                     
          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 03 CV 4402 — Joan B. Gottschall, Judge. 
                      ____________________ 

   ARGUED FEBRUARY 11, 2016 — DECIDED AUGUST 10, 2016 
                      ____________________ 

   Before RIPPLE, KANNE, and WILLIAMS, Circuit Judges. 
    WILLIAMS, Circuit Judge. Thomas Janusz sued the City of 
Chicago  and  several  of  its  police  officers,  alleging  that  the 
officers  had  acted  unlawfully  in  arresting  him.  The  district 
court  granted  summary  judgment  in  favor  of  the  City  and 
the  officers.  In  doing  so,  it  applied  the  single‐recovery  rule 
and  found  that  in  a  separate  but  related  state  court  action, 
Janusz  had  already  obtained  the  damages  to  which  he  was 
2                                                      No. 15‐1330 

entitled. We  conclude that  the district court  correctly found 
that  the  single‐recovery  rule  barred  Janusz  from  recovering 
damages in his federal lawsuit, since both lawsuits involve a 
single, indivisible set of injuries for which Janusz has already 
received compensation. We also agree with the district court 
that  Janusz  is  judicially  estopped  from  arguing  that  the 
judgment in the state action was not fully satisfied—a posi‐
tion  at  odds  with  several  statements  he  made  to  the  state 
court. So we affirm the district court’s judgment. 
                      I. BACKGROUND 
     A. Janusz’s Arrest and Termination 
    In  December  2001,  three  Chicago  police  officers—
Defendants  Alan  Lucas,  Parris  George,  and  Gina  Liberti—
approached  Plaintiff  Thomas  Janusz  at  a  Chicago‐area  gas 
station. The officers claimed that they went to the area after 
receiving  an  anonymous  tip  about  a  drug  transaction,  and 
that  they  approached  Janusz  after  noticing  that  his  license 
plate was expired and that he was pacing around the gas sta‐
tion  parking  lot  with  a  duffle  bag.  The  officers  further 
claimed  that  as  they  advanced,  Janusz’s  companion,  Paula 
Siragusa,  informed  them  that  Janusz  had  been  smoking 
crack  cocaine  and  that  a  plastic  cup  containing  cocaine  was 
in  Janusz’s  car.  The  officers  proceeded  to  search  Janusz’s 
duffle  bag,  discovered  that  it  contained  several  thousand 
dollars in cash, and arrested Janusz. The police also discov‐
ered a white substance in a plastic cup in Janusz’s car. How‐
ever, the substance was later determined not to be cocaine. 
    At  the  police  station,  the  three  arresting  officers  were 
joined  by  a  fourth  officer—Defendant  Amy  Mugavero  Lu‐
cas—and obtained Janusz’s consent to search his apartment, 
No. 15‐1330                                                          3

which was located above one of the funeral homes he man‐
ages  for  Keystone  Illinois,  Inc.  (Janusz  claims  that  this  con‐
sent  was  acquired  through  coercion.)  At  the  apartment,  the 
officers  allegedly  found  approximately  $18,000  in  cash  and 
several illicit drugs—crystal methamphetamine, cocaine, and 
illegal anabolic steroids.  
    Approximately  five  months  later,  Janusz  filed  a  motion 
to quash his arrest. A judge granted the motion, finding that 
the  officers’  stated  reasons  for  approaching  and  ultimately 
arresting  Janusz  at  the  gas  station  were  implausible.  (The 
district  court  has  explained  in  some  detail  why  the  state 
judge likely concluded this. See generally Janusz v. City of Chi., 
797 F. Supp. 2d 884, 886–89 (N.D. Ill. 2011). Regardless, that 
finding  is  not  relevant  for  this  appeal.)  The  charges  against 
Janusz  were  dropped  immediately  thereafter.  By  that  time, 
however, the arrest had set other negative events in motion.  
    Keystone  suspended  Janusz  following  his  arrest  and  in‐
stalled  Brian  Durante  as  his  replacement.  Durante  and  an‐
other coworker, Thomas Kotrba, later told several individu‐
als within and outside of Keystone that Janusz had been sell‐
ing crystal meth, operating a meth lab in his apartment, and 
stealing from clients. Unsurprisingly, Janusz was fired. 
   B. Lawsuits Against Keystone and the City 
    Janusz filed two separate suits in connection with his ar‐
rest  and  termination.  He  sued  Keystone,  Durante,  and  Ko‐
trba  (“Keystone  defendants”)  in  Illinois  state  court,  alleging 
breach of employment contract, defamation, and intentional 
infliction of emotional distress. He also sued the City of Chi‐
cago and Officers Lucas, George, Liberti, and Mugavero Lu‐
4                                                       No. 15‐1330 

cas  (“City  defendants”)  in  federal  court,  alleging  violations 
of his Fourth Amendment rights and various state laws.  
     The Keystone case proceeded to trial, and a jury found in 
Janusz’s  favor  and  awarded  approximately  $3,177,500.  But 
both sides  were disappointed with the result and appealed. 
In  order  to  stay  collection  of  the  judgment,  Keystone  also 
filed  an  appeal  bond  for  approximately  $4.8  million.  While 
the appeals were pending, the parties executed a settlement 
agreement requiring Janusz to execute a release in exchange 
for $3 million ($177,500 less than the jury award). Critically, 
however,  the  parties stipulated to the trial  judge  that “Key‐
stone ha[d]  paid [Janusz] all monies  due and owing  him  as 
the  result  of  the  Judgment  previously  entered  against  Key‐
stone.” The trial judge vacated the judgment and dismissed 
the  appeal  pursuant  to  735  Ill.  Comp.  Stat.  5/12‐183(h)  and 
Illinois Supreme Court Rule 309. 
     Meanwhile,  the  City  case  remained  at  the  summary 
judgment stage. The original district judge denied in part the 
City  defendants’  summary  judgment  motion,  and  in  doing 
so declined to determine the effect of the Keystone settlement 
on Janusz’s damages claim. After a new judge was assigned, 
the  City  defendants  renewed  their  summary  judgment  mo‐
tion  as  to  damages,  arguing  that  Illinois’s  single‐recovery 
rule prevented Janusz from recovering any damages relating 
to  the  lost  wages  and  the  emotional  injuries  for  which  the 
Keystone  settlement  had  compensated  him.  The  defendants 
also  argued  that  the  doctrine  of  judicial  estoppel  barred  Ja‐
nusz from claiming that the Keystone judgment had not been 
fully  satisfied  when  the  state  court  vacated  it.  The  district 
court granted the City defendants’ motion; however, the ac‐
companying court order did not constitute a final appealable 
No. 15‐1330                                                          5

judgment,  since  the  Keystone  settlement  did  not  encompass 
all  of  the  damages  Janusz  sought  from  the  City  defendants. 
This  prompted  the  parties  to  stipulate  that  Janusz  would 
“permanently  waive[]  and  relinquish[]  his  right  to  seek  to 
recover all damages that were not barred” by the summary 
judgment opinion. The district judge entered a judgment to 
that effect, and this appeal followed. 
                          II.  ANALYSIS 
     We  review  the  district  court’s  grant  of  summary  judg‐
ment de novo and construe all reasonable inferences in favor 
of  Janusz  as  the  non‐moving  party.  Goodman  v.  Nat’l  Sec. 
Agency,  Ins.,  621  F.3d  651,  653–54  (7th  Cir.  2010).  Summary 
judgment is appropriate when  “there is no genuine dispute 
as  to  any  material  fact  and  the  movant  is  entitled  to  judg‐
ment as a matter of law.” Fed. R. Civ. P. 56(a); see also Draper 
v. Martin, 664 F.3d 1110, 1112–13 (7th Cir. 2011).  
    On  appeal,  Janusz  argues  that  the  district  court  erred  in 
granting  summary  judgment  in  the  City  defendants’  favor 
on his damages claim. Specifically, he contends that the sin‐
gle‐recovery rule does not prevent him from obtaining dam‐
ages here because the judgment in Keystone was vacated, and 
that he should not be judicially estopped from claiming that 
the  parties  in  Keystone  settled  for  an  amount  less  than  the 
judgment. We disagree. 
   A. Single‐Recovery Rule Bars Damages 
     Janusz has brought claims under both federal and Illinois 
law, and in both jurisdictions, “[a] tort victim can obtain on‐
ly  one  recovery  for  his  harm,  no  matter  how  many  tortfea‐
6                                                             No. 15‐1330 

sors inflicted it.”1 Reliance Nat’l Ins. Co. v. Great Lake Aviation, 
Ltd.,  430  F.3d  412,  416  (7th  Cir.  2005)  (quoting  Bosco  v.  Ser‐
hant,  836  F.2d  271,  280  (7th  Cir.  1987));  see  also  Thornton  v. 
Garcini,  928  N.E.2d  804,  811  (Ill.  2010)  (“A  plaintiff  may  … 
receive  only  one  full  compensation  for  his  or  her  injuries, 
and  double  recovery  for  the  same  injury  is  not  allowed.”). 
“That is so ‘regardless of whether or not the plaintiff has re‐
covered all that he or she might have recovered’ in the initial 
proceeding.”  Saichek  v.  Lupa,  787  N.E.2d  827,  835  (Ill.  2003) 
(quoting Dillon v. Evanston Hosp., 771 N.E.2d 357 (Ill. 2002)). 
The rule applies if “the amount of the loss has been judicially 
determined  and  a  valid  and  final  judgment  has  been  en‐
tered.” Id. at 833 (citing Restatement (Second) of Judgments 
§ 50,  cmt.  d  (1982)  (“[W]hen  a  judgment  is  based  on  actual 
litigation of the measure of a loss, and the judgment is there‐
after  paid  in  full,  the  injured  party  has  no  enforcible  [sic] 
claim  against  any  other  obligor  who  is  responsible  for  the 
same loss.”)).  
    We find that the Keystone litigation involved a “valid and 
final judgment” for purposes of the single‐recovery rule. The 
court  in  Keystone  vacated  the  judgment  and  dismissed  the 
case pursuant to § 12‐183(h) of the Illinois Code of Civil Pro‐
cedure, which states, “Upon the filing of a release or satisfac‐
tion  in  full  satisfaction  of  judgment,  signed  by  the  party  in 
whose  favor  the  judgment  was  entered  or  his  or  her  attor‐
ney, the court shall vacate the judgment, and dismiss the ac‐
                                                 
      1 We assume, as the parties do, that both federal common law and Il‐
linois law govern Janusz’s recovery of damages, since he has filed claims 
under both federal and state law. See, e.g., Graham v. Satkoski, 51 F.3d 710, 
713 (7th Cir. 1995) (“Federal common law governs the recovery of dam‐
ages for complaints filed under 42 U.S.C. § 1983.”). 
No. 15‐1330                                                             7

tion.”  735  Ill.  Comp.  Stat.  5/12‐183(h).  Generally,  a  vacated 
judgment in one case has no effect on future cases under Illi‐
nois  law,  and  Illinois  law “is  determinative on  the question 
because  the  judgment  in  question  was  rendered  by  an  Illi‐
nois state court.” Pontarelli Limousine, Inc. v. City of Chi., 929 
F.2d  339,  340  (7th  Cir.  1991);  see  also  Matchett  v.  Rose,  344 
N.E.2d  770,  779  (Ill.  1976).  However,  in  Saichek  v.  Lupa,  787 
N.E.2d 827 (Ill. 2003), the Illinois Supreme Court carved out 
a narrow exception for the preclusive effect of vacaturs and 
dismissals made under § 12‐183(h). 
    The plaintiff in Saichek was a passenger in a taxicab that 
was involved in a traffic collision. The plaintiff suffered inju‐
ries as a result and sued both the cab driver and the driver of 
the car that collided with the cab. After the cab driver failed 
to respond to the complaint, the plaintiff obtained a default 
judgment  against  him  and  initiated  nonwage  garnishment 
proceedings  against  his  insurer.  The  parties  ultimately  exe‐
cuted  a  “Satisfaction  Release  of  Judgment”  that  stipulated 
the  insurer  had  paid  the  plaintiff  the  full  amount  of  the 
judgment, and the trial court vacated the judgment and dis‐
missed the action pursuant to § 12‐183(h).  
    The driver of the other car then filed a motion to dismiss, 
arguing that the plaintiff had obtained all that she was enti‐
tled  to  receive  for  the  single,  indivisible  set  of  injuries  that 
she  had  suffered.  The  Illinois  Supreme  Court  agreed  with 
the  driver,  explaining  that  because  the  judgment  had  been 
fully  satisfied,  the  plaintiff  was  precluded  from  relitigating 
the  damages  issue.  787  N.E.2d  at  833.  Several  other  Illinois 
cases comport with Saichek, insofar as they describe the pur‐
pose of § 12‐183(h) as “serv[ing] as proof of the payment of 
the judgment, barring any further attempts by the judgment 
8                                                          No. 15‐1330 

creditor to enforce the judgment.” Bricks, Inc. v. C & F Devel‐
opers,  Inc.,  836  N.E.2d  743,  747  (Ill.  App.  Ct.  2005);  Klier  v. 
Siegel, 558 N.E.2d 583, 586 (Ill. App. Ct. 1990) (“It is clear that 
the  purpose  of  a  section  12‐183  proceeding  is  to  determine 
whether  all  sums  of  money  ‘really  due’  from  the  judgment 
debtor have in fact been paid and the judgment satisfied.”). 
     Janusz attempts to distinguish Saichek on the ground that 
the plaintiff “was precluded from relitigating the amount of 
her damages because the judgment was final and valid, not 
because it was satisfied.” Not so. The Saichek Court expressly 
referenced satisfaction in its analysis. 787 N.E.2d at 833 (“Be‐
cause the judgment has now been satisfied, and because plaintiff 
is  precluded  from  relitigating  the  question  of  her  damages, 
she has already received all that she is entitled to receive for 
the injuries that gave rise to this litigation.” (emphasis add‐
ed)).  Janusz  also  argues  that  Saichek  is  distinguishable  be‐
cause  it  did  not  involve  an  appeal  that  was  pending  when 
the  parties  sought  to  vacate  the  judgment  and  dismiss  the 
case  under  §  12‐183(h).  Cf.  Ballweg  v.  City  of  Springfield,  499 
N.E.2d  1373,  1375  (Ill.  1986)  (“For  purposes  of  applying  the 
doctrine  of  collateral  estoppel,  finality  requires  that  the  po‐
tential  for  appellate  review  must  have  been  exhausted.”). 
But we see nothing in Saichek that indicates this modest fac‐
tual variance is relevant. Indeed, although the parties in Key‐
stone  initially  pursued  separate  appeals,  they  ultimately 
abandoned  those  appeals,  stipulated  that  the  judgment  had 
been fully satisfied, and petitioned the trial court for vacatur 
and dismissal. 
    Janusz  looks  to  Pontarelli  Limousine  v.  City  of  Chicago, 
where  we  held  that  a  vacated  judgment  in  a  state  court  ac‐
tion had no collateral estoppel effect under Illinois law on a 
No. 15‐1330                                                           9

similar  federal  dispute.  929  F.2d  at  340–41.  Pontarelli  bears 
some similarity to the current dispute: after judgment on the 
jury’s  award  was  entered  and  while  the  defendant’s  appeal 
was pending, the parties entered into a settlement agreement 
to  voluntarily  dismiss  the  action.  But  Pontarelli  did  not  in‐
volve § 12‐183(h), and there is no indication that the parties 
stipulated  or  otherwise  communicated  to  the  court  that  the 
payments  made  to  the  plaintiffs  had  fully  satisfied  the 
judgment. So Janusz’s reliance on Pontarelli is misplaced.  
    Finally,  Janusz  argues  against  applying  Saichek  because 
doing so will  deter  parties from settling cases in  the future. 
We understand Janusz to be implying that if a plaintiff dis‐
covers  that  settling  pursuant  to  § 12‐183(h)  might  preclude 
her  from  pursuing  other  alleged  wrongdoers,  she  would 
forgo  settlement  and  see  the  dispute  to  the  end—at  poten‐
tially  great  cost  to  the  parties  and  the  court.  While  Janusz’s 
prediction has merit, it may be equally possible that Janusz’s 
preferred approach could deter a defendant from settling, out 
of concern that a settlement might not conclusively settle the 
matter: the plaintiff may later obtain a damages award from 
a different party who, in turn, might seek contribution from 
the  defendant.  We  leave  it  to  Illinois  courts  to  weigh  these 
and  other  relevant  considerations  in  future  cases  that  in‐
volve vacated judgments under § 12‐183(h).  
    Before  continuing,  we  acknowledge  that  Saichek  appears 
to be an idiosyncratic decision with few (if any) true analogs. 
That alone, however, does not empower us to ignore an un‐
ambiguous decision rendered by a state supreme court on a 
matter of state substantive law. See Williams, McCarthy, Kin‐
ley, Rudy & Picha v. Nw. Nat’l Ins. Grp., 750 F.2d 619, 624 (7th 
Cir. 1984) (observing that “the Illinois Supreme Court is the 
10                                                       No. 15‐1330 

final  authority  on  the  meaning  of  Illinois  statutes”).  Saichek 
was decided in 2003—approximately six years before Janusz 
and Keystone jointly sought to dismiss the Keystone case un‐
der  §  12‐183(h).  That  gave  Janusz  ample  opportunity  to  re‐
view Saichek and to decide whether to continue with his ap‐
peal (rather than abandon it), or even to press for a quicker 
resolution  in  this  case  relative  to  Keystone.  Janusz  must  live 
with the consequences of his decisions.  
      B. Judicial Estoppel Applies 
    In an apparent attempt to circumvent the single‐recovery 
rule,  Janusz  emphasizes  that  the  settlement  in  Keystone  was 
for  less  than  the  full  amount  of  the  judgment,  thereby  sug‐
gesting that the judgment was not fully satisfied. But Janusz 
unambiguously  informed  the  Keystone  court  that  the  judg‐
ment  had  been  fully  satisfied—information  the  court  relied 
on  in  vacating  the  judgment  and  dismissing  the  case.  As  a 
result, Janusz is judicially estopped from suggesting that the 
Keystone  judgment  was  not  fully  satisfied  due  to  the  settle‐
ment amount. 
    When the doctrine of judicial estoppel is invoked against 
a  party,  we  examine  three  factors:  “(i)  whether  the  party’s 
positions  in  the  two  litigations  are  clearly  inconsistent;  (ii) 
whether  the  party  successfully  persuaded  a  court  to  accept 
its earlier position; and (iii) whether the party would derive 
an  unfair  advantage  if  not  judicially  estopped.”  Wells  v. 
Coker, 707 F.3d 756, 760 (7th Cir. 2013). On at least one occa‐
sion, we have suggested that state law, not federal common 
law, should apply when the judgment at issue was rendered 
by a state court. See Saecker v. Thorie, 234 F.3d 1010, 1014 (7th 
Cir. 2000). But we need not resolve that issue here, since Illi‐
nois law does not differ significantly from federal law on the 
No. 15‐1330                                                           11

issue.  See  People  v.  Caballero,  794  N.E.2d  251,  262  (Ill.  2002) 
(“[T]he  party  to  be  estopped  must  have  (1)  taken  two  posi‐
tions, (2) that are factually inconsistent, (3) in separate judi‐
cial or quasi‐judicial administrative proceedings, (4) intend‐
ing for the trier of fact to accept the truth of the facts alleged, 
and (5) have succeeded in the first proceeding and received 
some benefit from it.”). 
     The district court correctly concluded that judicial estop‐
pel  applies  here.  First,  Janusz  has  taken  inconsistent  posi‐
tions as to whether the Keystone judgment was satisfied by a 
payment  of  the  entire  judgment  amount.  Janusz  and  Key‐
stone jointly executed a “Release (Satisfaction) of Judgment” 
in which they declared that Janusz “ha[d] received full satis‐
faction and payment” for the $3,177,500 judgment. Separate‐
ly,  the  parties  executed  a  stipulation  stating  that  “Keystone 
had  paid  Plaintiff  all  monies  due  and  owing  to  him  as  the 
result  of  the  Judgment  previously  entered  against  Key‐
stone.” Both documents were attached to Keystone’s motion 
to vacate the judgment and dismiss the case with prejudice, 
which the state court granted. These statements conflict with 
Janusz’s repeated claim in this case that he received only $3 
million from Keystone.  
    Unwilling  to  acknowledge  this  clear  inconsistency,  Ja‐
nusz contends that he and Keystone merely conveyed to the 
Keystone court that the settlement, not the judgment, had been 
fully satisfied. But this ignores the unambiguous language of 
the  Release,  the  Stipulation,  and  Keystone’s  Motion.  Janusz 
argues  that  focusing  on  these  documents  without  regard  to 
the  existence  of  a  settlement  somehow  elevates  “form  over 
substance.”  However,  Janusz  has  failed  to  cite  a  single  fact 
demonstrating that the court in Keystone could have reason‐
12                                                     No. 15‐1330 

ably  believed  that  the  parties’  settlement  involved  an 
amount  different  from  the  judgment.  Notably,  there  is  no 
evidence  that  Janusz  or  Keystone  ever  provided  a  copy  of 
their  settlement  agreement  to  the  court.  And  at  oral  argu‐
ment,  Janusz  was unable  to  explain  why  he  could  not  have 
modified the Release and the Stipulation to note the precise 
amount of the settlement. 
   Second,  the  court  in  Keystone  clearly  accepted  Janusz’s 
earlier  position.  In  its  order  granting  Keystone’s  motion  to 
vacate and dismiss, the court found that “the Judgment pre‐
viously  entered  against  Keystone  in  the  amount  of  Three‐
Million  One‐Hundred  and  Seventy‐Seven  Thousand  Five‐
Hundred  and  00/100s  United  States  Dollars  ($3,177,500.00) 
ha[d] been remitted and satisfied in full.” At oral argument, 
Janusz  conceded  that  he  never  informed  the  Keystone  court 
that this statement was incorrect and should be modified ac‐
cordingly. 
     Third, we find that Janusz would be unfairly enriched if 
he  were  not  judicially  estopped.  We  disagree  with  Janusz’s 
claim that he did not derive any benefit from his statements 
to  the  Keystone  court.  As  the  City  defendants  correctly  ob‐
serve, the settlement agreement obligated Janusz to help ob‐
tain  vacatur,  dismissal,  and  discharge  of  Keystone’s  appeal 
bond  by  co‐signing  the  stipulation  and  release  and  by  “ex‐
ecut[ing]  any  and  all  supplementary  documents  …  which 
may be necessary or appropriate to give full force and effect 
to the terms and intent of this Agreement.” A plain reading 
of  the  agreement  indicates  that  Janusz  was  to  undertake 
these  actions  in  exchange  for  receiving  $3  million.  We  also 
find that it would be unfair for Janusz to seek compensation 
in addition to the $3 million he has already received. As dis‐
No. 15‐1330                                                          13

cussed above, Saichek instructs that Janusz is not entitled to a 
second  bite  at  the  apple  simply  because  he  believes  he 
should  have  been  awarded  more  money  on  the  first  go‐
round. While the City defendants may not be immune from 
a contribution action by the Keystone defendants, it would be 
unfair to require  them  to continue defending claims  “based 
on the very same theory of recovery for the very same inju‐
ries  in  the  very  same  [event]”  that  gave  rise  to  the  Keystone 
judgment. Saichek, 787 N.E.2d at 834–35.  
    Because  we  find  that  the  single‐recovery  rule  and  the 
doctrine of judicial estoppel apply here, we need not address 
the  City  defendants’  alternative  argument  that  the  Keystone 
settlement agreement released the City defendants from lia‐
bility for injuries jointly caused by the Keystone and City de‐
fendants. 
                       III.   CONCLUSION 
    The judgment of the district court is AFFIRMED.